Citation Nr: 0917838	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
myositis of the neck, shoulder, and upper back.

2.	Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids, with anal fissure and residual anal 
incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1986 to April 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2007, the Board remanded this claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2007 remand, the Board instructed the RO to 
undertake three actions.  The first was to provide corrective 
notice of the Veterans Claims Assistance Act, specifically 
with regard to the establishment of effective dates and 
disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The RO provided this corrective notice in 
December 2007.  The second action was to provide the Veteran 
with a VA medical examination.  Such an examination was 
provided in September 2008.  The third and final action was 
the readjudicate the claims, including consideration under 
38 C.F.R. § 3.321(b)(1), and providing the Veteran and his 
representative with a Supplemental Statement of the Case.  
While the RO did readjudicate the claims and issue a 
Supplemental Statement of the Case, it did not consider the 
claims for extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  The Board is unable to award extraschedular 
benefits in the first instance as extraschedular rating under 
the provisions of 38 CFR § 3.321 is requested by the RO and 
approved by the Under Secretary for Benefits or by the 
Director of Compensation and Pension Services.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  However, the Board may remand 
the issue to the RO, as it did in the August 2007 remand.  
See VAOPGCPREC 6-96 (August 16, 1996), citing Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the 
remand orders of the Board were not complied with, the Board 
itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.

Accordingly, the case is REMANDED for the following action:

1.	Consider whether there is a marked 
interference with employment, or 
frequent periods of hospitalization, 
rendering impractical the application 
of the regular rating schedule to these 
claims.  If the schedular evaluations 
are found to be adequate, so indicate.  
If the schedular evaluations are found 
to be inadequate, refer these claims to 
the Compensation and Pension Service 
for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 
3.321(b)(1).

2.	Once a determination as to whether 
extraschedular evaluation is warranted 
has been made and, if it is determined 
to be warranted, referral to the 
Compensation and Pension Service is 
completed, furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and give them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




